 



EXHIBIT 10.1
October 6, 2006
Mr. David Gryska
180 Taryn Lane
La Selva Beach, CA 95076
Dear David:
I am very pleased at the prospect of your joining the Celgene Leadership Team.
After our collective discussions with you, we firmly believe you will make a
significant contribution to Celgene’s success, and we hope that you will become
part of our future. To that end, we are pleased to offer you the position of
Senior Vice President & Chief Financial Officer.
Cash Compensation
Your semi-monthly compensation for this position will be $18,750.00 (which when
annualized would equal approximately $450,000). Beginning with the plan year
2007, you will be eligible to participate in the Management Incentive Plan
(“MIP”). This plan provides cash incentive awards to key employees. Your target
incentive under the program will be 50% of your annual base salary earnings.
Actual awards are based on individual as well as company performance and are
paid annually, typically during the end of the first quarter. The award may be
at, above or below the target level, but you can potentially earn up to 200% of
your target award based upon achievement of objectives. In addition, you will be
eligible to participate in Celgene’s 2007-2009 Long Term Incentive Plan (“LTIP”)
for which the first pay out is in 2010 contingent upon achievement of
established goals. Your LTIP target is 50% of base salary with a maximum payout
at 100%.
Equity Compensation
Stock Options: In addition to your annual compensation, you will be granted the
option to purchase 100,000 shares of Celgene common stock. The options will have
a ten-year term and vest over the first four years, i.e., 25% on each
anniversary of the grant. The option grant price will be the Fair Market Value,
as determined under the Plan, as of your date of employment or the date of
approval by the Compensation Committee of the Board of Directors, whichever is
the latter. These and all other conditions surrounding the grant are outlined in
a separate Stock Option Award Document. In addition, in accordance with our
total rewards strategy, you will be eligible for additional equity awards each
year.
Additional Programs
Deferred Compensation Plan: You will be eligible to participate in Celgene’s
Deferred Compensation Plan.

 

 



--------------------------------------------------------------------------------



 



      David Gryska
October 6, 2006   Page 2 of 3


Health and Welfare Benefits: You will be eligible to participate in all Celgene
comprehensive U.S. health and welfare benefit programs on the first day of the
month following your date of employment. Information on your Celgene benefits
package will be provided under separate cover.
Paid Time Off: Upon joining Celgene, you will be eligible for four weeks
vacation, and three personal days. Your paid time off for the current year will
be prorated accordingly.
Retirement Benefits: You will be eligible to participate in Celgene’s 401(k)
Plan thirty (30) days following employment.
Relocation Benefits: Thereafter, as we have agreed, we will support your
relocation to Summit, New Jersey. Celgene will cover reasonable receipted
relocation expenses associated with your move from California to New Jersey
within 12 months of your start date as follows:

§   Reimbursement for reasonable travel expenses, for you and your spouse, up to
a maximum of two trips or seven days for house-hunting purposes.  

§   Temporary housing expenses for a maximum of five (5) months.  

§   Moving expenses for household items and two (2) autos (any extraordinary
items should be discussed with Human Resources prior to the move).  

§   The costs associated with a standard “closing “ on your sale of your home in
California and the purchase of a home in New Jersey.  

§   Rental car reimbursement for one (1) month until your car is shipped.  

§   Relocation costs that are taxable to you will be grossed up to account for
the tax effect on any costs incurred regarding the relocation to New Jersey,
such that the tax effect is neutral to you.  

§   Reimbursement costs for three (3) trips back to California to sell your
residence.  

§   Reimbursement for costs associated with obtaining a loan for your residence
in New Jersey (such as loan origination fees, etc.).  

All these transactions must be facilitated through Celgene’s relocation company
to ensure economy and to avoid paying unnecessary taxes on these costs. Basic
closing costs, in this case, will be defined as the following: legal fees,
transfer taxes, title insurance, and non-reoccurring fees (such as inspection
fees, recording fees, escrow fees, document prep fees, etc.). Celgene agrees to
pay the costs associated with using a real estate agent. As we have agreed, you
will be assigned a relocation counselor through Prudential Relocation who will
administer Celgene’s relocation program. We have agreed for you to use the real
estate agent of your choice for the sale of your residence in California;
however, this must be in partnership with Prudential Relocation. This will
require the establishment of a referral arrangement between your broker of
choice and Prudential Relocation prior to the signing of a listing agreement.
This will be facilitated by providing the name and phone number of your broker
of choice to your Prudential Relocation counselor, who will establish this
referral for you. Celgene further agrees that the local market will dictate the
commission rate, which will not exceed 6%.

 

 



--------------------------------------------------------------------------------



 



      David Gryska
October 6, 2006   Page 3 of 3

If you decide to voluntarily terminate your employment with Celgene within two
years of your employment commencement date, all relocation expenses incurred on
your behalf must be repaid in full to Celgene. Otherwise, you shall have no
obligation to return such amounts.
If your employment is terminated by Celgene at any time, other than for cause,
we will pay you severance compensation in an amount equal to twelve months base
salary and bonus, less applicable taxes.
If your employment is terminated as a result of a change of control, we will pay
you severance compensation in an amount equal to twelve (12) months base salary
and bonus, less applicable taxes.
Celgene requires a pre-employment physical examination, arrangements for which
may be made through Melissa Tankiewicz at (908) 673-9534. In addition, all
employees are required to sign an “Inventions and Confidential Information
Agreement” upon the start of their employment and provide educational documents
that attest to the confirmation of degree(s). Current Federal regulations
require you to furnish proof of your right to work in the United States as
outlined in the enclosed form I-9. These documents must be submitted on your
first day of work.
David, you bring a great breadth and depth of experience and a strong leadership
profile to Celgene. It is unquestionable that you will make a significant impact
on the future success of Celgene, and we look forward to you becoming a part of
the leadership team.
If you have questions concerning any aspect of this offer, please contact me or
Mary Weger. To indicate your acceptance, sign below and return one copy of this
letter to me.
Best regards,

     
/s/ David W. Gryska
   
 
I accept the offer as outlined above
   
 
   
December 6, 2006
   
 
Anticipated start date
   

 

 